IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-20503
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SCOTTIE DEWAYNE NELSON,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-728-ALL
                      --------------------
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Scottie Dewayne Nelson appeals his guilty-plea conviction

for being a felon in possession of a firearm possessed in and

affecting interstate commerce, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2).    He contends that the factual basis

was insufficient to support the interstate commerce element of an

18 U.S.C. § 922(g)(1) offense and that this court should

reconsider its jurisprudence regarding the constitutionality of

18 U.S.C. § 922(g)(1) in light of Jones v. United States, 529

U.S. 848 (2000), and United States v. Morrison, 529 U.S. 598



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20503
                               -2-

(2000).

     “This court has repeatedly emphasized that the

constitutionality of § 922(g)(1) is not open to question.”     See

United States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999);

United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001).

The judgment of the district court is AFFIRMED.